Citation Nr: 1244110	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  06-16 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected thoracic and lumbar spine disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2010, the Veteran testified via videoconference at a hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  

The Board previously remanded this issue to the RO via the Appeals Management Center (AMC) in September 2010 and in September 2011.  It is now back before the Board for appellate consideration.  


FINDING OF FACT

Peripheral neuropathy of the upper extremities did not have onset during active service, was not caused by active service, was not caused or aggravated by service-connected lumbar or thoracic spine conditions, and did not manifest within one year of separation from active service.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2002 & 2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2005, March 2006, and September 2010.  Although not all of the notice was provided prior to the initial unfavorable adjudication by the agency of original jurisdiction, after the notice was provided the agency of original jurisdiction readjudicated the claim, both in July 2011 and July 2012, thus curing the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records and private treatment records have been associated with the claims file.  VA afforded the Veteran relevant examinations May 2005 and March 2007.  As to the nexus opinion evidence, the May 2005 examiner did not support the conclusion reached with a rationale.  The March 2007 examiner, however, did provide a sufficient rationale to support the conclusion arrived at by that examiner.  In that examination report, the examiner provided a sufficiently detailed description of the Veteran's upper extremity peripheral neuropathy and took into consideration the relevant history of his upper extremity peripheral neuropathy.  The examination and opinion are therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board has determined that the agency of original jurisdiction adequately implemented the Board's remand directives.  In the September 2010 remand, the Board directed that VA provide the Veteran an examination with regard to whether his peripheral neuropathy of the upper extremities was caused or aggravated by his service-connected thoracic or lumbar spine disabilities, and to readjudicate the claim of entitlement to service connection for a cervical spine disability as a claim to reopen a previously disallowed claim rather than as a new claim.  The September 2011 remand was to accomplish the requested readjudication.  As noted above, an adequate examination was provided in March 2011.  The RO readjudicated the cervical spine claim in July 2012, consistent with the Board's directive.  The Board thus finds that there has been compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Of note, there has been no appeal of the cervical spine adjudication and that issue is not before the Board at this time.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2012).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  In the instant case, service connection has been established for thoracic and lumbar spine conditions but not for a cervical spine condition.  

Certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

The Veteran's DD form 214 shows that he had active service in the Republic of Vietnam.  If a veteran was exposed to an herbicide agent during active service, certain diseases shall be service connected, even if there is no record of the disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Acute and subacute peripheral neuropathy is such a disease, with the condition that became manifest to a degree of 10 percent or more at within a year after the last date on which such veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii), 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27,630 -27,641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 2, 1999). 

The RO received the Veteran's claim of entitlement to service connection for peripheral neuropathy of all extremities in April 2005.  In a September 2010 decision, the Board granted his appeal as to service connection for peripheral neuropathy of the lower extremities and the AMC implemented that award in January 2011.  

In his claim, the Veteran stated that he had numbness in his arms and believed that this was due to his service connected spinal injuries.  In his August 2005 notice of disagreement, the Veteran reported numbness and tingling of his hands, again expressed his belief that the symptoms were related to his spinal injuries, and also stated his belief that the symptoms may be indicative of diabetes and thus subject to service connection based on exposure to herbicides during his service in the Republic of Vietnam.  

During the July 2012 hearing, the Veteran's representative reported that July 2000 x-rays showed degenerative disc disease of the cervical spine and contended that the Veteran's neuropathy was related to that condition and that the cervical spine condition was caused by an injury in 1967.  

Service treatment records contain no reports of upper extremity neurological symptoms.  These records document that the Veteran sought treatment in January 1967, reporting that a structure had fallen on his back, knocking him down.  He complained of pain mostly in the lumbar region and extending down his right leg when pressure was applied.  There was bruises and tenderness of the paravertebral muscles of the lower thoracic and upper lumbar region and a small contusion at the sacrum.  X-ray study was negative for fracture of the dorsal spine.  In December 1967, he reported lumbar back pain following loading a truck.  Diagnosis was possible muscle strain.  The report of medical examination at separation from active service includes that he had a normal clinical neurological evaluation.  In the associated report of medical history he indicated that he had not then had or ever had neuritis or any condition either listed or not listed on the form report of medical history form.  

Service treatment records are therefore evidence against his claim because the records tend to show that he had no neurological symptoms involving his upper extremities.  His report at separation from service and the examination results tend to show that he was neurologically normal during service.  Although the records refer to his back condition, the reference is to his lower back and does not indicate any involvement of his upper extremities or that such injury resulted in any upper extremity neurologic deficits.  

Post service, the Veteran filed a claim of entitlement to service connection for a lumbar spine condition in 1969.  

A December 1999 VA treatment record documents his reports of chronic back pain.  Neurological findings are included but there is no mention of upper extremity neurological abnormalities.  A report of a July 2000 MRI study documents cervical pathology.  In December 2000 he underwent an examination at the direction of VA through QTC Management Inc.  His complaints were of back pain.  There is no report that he had upper extremity neurological symptoms at that time and neurologic examination with regard to the upper extremities was normal.  Diagnoses were provided for entire spine.  

Following receipt of his April 2005 claim, VA afforded the Veteran a relevant examination in May 2005; the Veteran reported numbness, tingling, pain, and weakness of his upper and lower extremities.  Neurological examination found his peripheral nerves within normal limits.  The examiner diagnosed peripheral neuropathy of the arms and feet.  The examiner concluded that it was less likely than not that his peripheral neuropathy was caused by or the result of his service-connected disabilities.  There is no rationale provided for that conclusion.  

Thus, early 2005 was the first time that he was found to have, or complained of having, neurological symptoms of his upper extremities.  These records therefore are evidence against application of the presumptive provisions for service connection for chronic diseases and for diseases associated with exposure to herbicides because the Veteran's peripheral neuropathy did not become manifest to any degree until many years after separation from active service.  

In a January 2007 treatment note, Dr. "H.J.H." diagnosed upper extremity sensory radiculopathy / peripheral neuropathy.  Dr. H.J.H. noted that the Veteran had degenerative changes of his cervical, thoracic, and lumbar vertebra.  Dr. H.J.H. commented that he had advised the Veteran to consider cervical fusion because of some of his radiculopathy in his upper extremities and also noted that his lumbar pathology contributed to motor and sensory loss in his lower extremities.  Dr. H.J.H. opined that the peripheral neuropathy in all of the Veteran's extremities was caused by his service-connected disabilities.  August 2006 notes document the Veteran's report that he fell from a roof during service in 1967.  Dr. H.J.H.'s notes do not show that he knew for what conditions service connection had been established.  It is noted by the Board that the treatment records document that a structure fell on the Veteran's back, not that he fell from a roof.  Given the contemporaneity of those records to the injury, the Board finds those records more probative of the injurious event than what was reported in Dr. H.J.H.'s notes 40 years later.  

Here, the Board notes that in a January 2001 rating decision the RO granted service connection for disabilities of the lumbar and thoracic spine, specifically at L5-S1 and T7.  Also noted is that the RO denied service connection for a cervical spine disability in June 2002 and the Veteran initiated an appeal of that decision but did not perfect the appeal to the Board.  The Veteran sought to reopen that claim in February 2004 and the RO determined that the criteria for reopening the claim had not been met.  He again sought to reopen the claim in March 2007, the RO denied the claim in May 2007, treating it as a new claim rather than a claim to reopen.  The Veteran did not initiate an appeal of that denial of service connection for a cervical spine disability although he did appeal other claims adjudicated in that March 2007 decision.  

As already explained, in September 2010 and again in September 2011 the Board included in its remand directives that the RO must address the claim of entitlement to service connection for a cervical spine disability as a claim to reopen, rather than as a new claim.  In a July 2012 rating decision, the RO reopened the claim of entitlement to service connection for a cervical spine disability and denied service connection.  

The issue of entitlement to service connection for a cervical spine disability is therefore not before the Board at this time.  Hence, service-connection for peripheral neuropathy cannot be based on a cervical spine disability because such disability has been determined to not be service connected.  

Pursuant to the Board's September 2010 remand, VA afforded the Veteran another examination in March 2011.  The examiner indicated review of the claims file.  A summary of the problem stated that the symptoms began in the late 1980s, were intermittent at first, and as of 2006 had become constant.  He described the symptoms as pain, numbness, and tingling.  As to reports of injuries of peripheral nerves, the examiner acknowledged the 1967 in-service trauma with injury to the lower and middle back.  Following examination and review of electrodiagnostic and imaging studies, the examiner diagnosed three conditions.  First, diffuse cervical spondylosis with bilateral neural foraminal narrowing and stenosis at several vertebrae, without electrodiagnostic evidence of radiculopathy.  Second, mild general sensory peripheral neuropathy of the upper extremities.  Third, bilateral carpal tunnel syndrome.  

The examiner opined that the Veteran's neurological conditions of the upper extremities were not related to his active service.  He explained that the Veteran suffered injury to his low back during service but no cervical spine injury, neck problems, or upper extremity symptoms were documented in the emergency room notes following his in-service fall or in the service treatment records for the rest of his active service, including the records from when he separated from active service.  He further explained that it was not until ten years after service that the Veteran had cervical spine symptoms.  

The Veteran again underwent a VA examination in June 2012.  That examination was conducted with regard to his claim of entitlement to service connection for a cervical spine disability.  The report is for the most part not relevant to the specific issue before the Board.  Where it is relevant is that the electrodiagnostic studies indicated that there is electrodiagnostic evidence of general peripheral neuropathy affecting the upper extremities and of bilateral carpal tunnel syndrome but no electrodiagnostic evidence of radiculopathy.  

By the Veteran's own report, his peripheral neuropathy had onset more than 10 years after separation from active service.  This, along with the medical history showing no peripheral neuropathy on examination in May 2005 is compelling evidence against application of the presumptive provisions for chronic diseases and the presumptive provision for service connection for peripheral neuropathy associated with exposure to herbicides during service in Vietnam.  

After weighing Dr. H.J.H.'s opinion against that of the March 2011 VA examiner, the Board affords the March 2011 opinion greater probative weight.  Although Dr. H.J.H. concluded that the Veteran's peripheral neuropathy was due to his service-connected disabilities, the manner in which he referred to the cervical spine as opposed to the lumbar spine condition, and the associated radiculopathy, leads the Board to the reasonable conclusion that Dr. H.J.H. did not know that service connection was not established for a cervical spine disability.  His opinion attributes the Veteran's upper extremity peripheral neuropathy to a condition for which service connection has been denied.  Hence, the opinion does not support a grant of service connection for upper extremity peripheral neuropathy.  

The March 2011 opinion is based on electrodiagnostic findings that the Veteran's upper extremity neurological condition is due to general peripheral neuropathy.  The rationale that the disease is not related to his active service is logical and consistent with the other evidence of record.  The Board affords this opinion considerable probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 22 Vet. App. 295, 304 (2008).  Although the examiner did not use the word "aggravation" in the opinion, it is clear from the opinion that the examiner determined that there is no relationship (i.e., neither one of causation nor aggravation) between his upper extremity neurological condition and his lumbar or thoracic spine disabilities.  

As to the Veteran's opinion that his peripheral neuropathy is associated with or due to his active service or service-connected disabilities, the Board finds his opinion is not competent evidence.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In Jandreau, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Here, the Veteran has opined that his peripheral neuropathy of the upper extremities could be an indication that he has diabetes and that therefore it should be presumptively service-connected based on exposure to herbicides during service.  Whether neurological symptoms are likely due to diabetes, as opposed to some other cause, is too complex a question, and one not answerable by observation of one's senses, to be subject to non-expert nexus evidence.  There are no findings that the Veteran has diabetes.  He has also opined that his peripheral neuropathy is due to the in-service injury.  Again, what has caused his neurological condition, or for that matter, any aggravation of that condition, is a question not subject to layperson nexus evidence for the reasons just discussed.  

For the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that peripheral neuropathy of the Veteran's upper extremities had onset during or was caused by the Veteran's active service or was caused or aggravated by a condition for which service connection has been established.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the upper extremities is denied.  



____________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


